                                          Case 4:20-cv-01523-YGR Document 55 Filed 04/22/21 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MARK MAHON,                                         CASE NO. 4:20-cv-01527-YGR
                                   7                   Plaintiff,
                                                                                             ORDER DENYING LEAVE TO FILE MOTION
                                   8             vs.                                         FOR RECONSIDERATION; ORDER RE
                                                                                             BRIEFING
                                   9     ENTERTAINMENT ONE US LP, ETC.,
                                                                                             Re: Dkt. Nos. 78, 79, 83
                                  10                   Defendants.

                                  11

                                  12   To Plaintiff, Defendants, and Counsel of Record in this case and related cases 4:20-cv-01523,
Northern District of California
 United States District Court




                                  13   4:20-cv-01525, 4:20-cv-01527, 4:20-cv-01530, 4:20-cv-01534:
                                  14          Plaintiff Mark Mahon has filed a Motion for Leave to File Motion for Reconsideration,
                                  15   requesting that the Court reconsider its Order dismissing the case for lack of personal jurisdiction.
                                  16   (Dkt. Nos. 78 (“Mot.”), 77 (“Order”).) Reconsideration is an “extraordinary remedy, to be used
                                  17   sparingly in the interests of finality of conservation of judicial resources.” Kona Enters., Inc. v.
                                  18   Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (discussing Fed. R. Civ. P. 59(e)). Under the
                                  19   local rules, a party seeking consideration must show: (1) that “a material difference in fact or law
                                  20   exists from that which was presented to the Court before entry of the interlocutory order for which
                                  21   reconsideration is sought”; (2) “[t]he emergence of new material facts or a change of law
                                  22   occurring after time of such order;” or (3) “manifest failure by the Court to consider material facts
                                  23   or dispositive legal arguments which were presented to the Court before such interlocutory order.”
                                  24   Civ. L.R. 7-9(b). A party may not repeat previously made arguments. Civ. L. R. 7-9(c).
                                  25          Here, Plaintiff does not specifically address these standards, but argues that the Court’s
                                  26   decision is “manifestly unjust” because “the Court did not specify that it wanted specific elements
                                  27   of the provisions explained to it,” and he was prepared to do so at oral argument. (Mot. at 3-4.)
                                  28   This does not warrant reconsideration for two reasons. First, as Plaintiff acknowledges, he made
                                          Case 4:20-cv-01523-YGR Document 55 Filed 04/22/21 Page 2 of 3




                                   1   this argument previously. During the motion to dismiss briefing, Plaintiff argued that his claims

                                   2   against Defendants required interpretation of the indemnification and financial terms provisions of

                                   3   Defendants’ agreement with Google LLC, which included a forum selection clause. (See Dkt. No.

                                   4   69.) The Court rejected the argument because Plaintiff had not explained how his claims would be

                                   5   affected by these provisions. (Order at 1.) Second, reconsideration is unlikely to change the

                                   6   outcome here. The indemnification and financial term clauses concern Google’s claims against

                                   7   Defendants, not Plaintiff’s claims against either Google or Defendants. As such, the Court did not

                                   8   fail to consider material facts previously presented to it.

                                   9           Accordingly, the Court DENIES Plaintiff’s motion for leave to file a motion for

                                  10   reconsideration.1 The Court further addresses the excessive briefing in this case: Defendants have

                                  11   filed an opposition (Dkt. No. 81) and Plaintiff has filed a Reply (Dkt. No. 82.) The local civil

                                  12   rules do not contemplate an opposition to a motion for leave and certainly do not contemplate a
Northern District of California
 United States District Court




                                  13   reply. See Civ. L.R. 7-9(d). Moreover, Plaintiff has filed a declaration improperly raising

                                  14   arguments. (Dkt. No. 86.) Accordingly, the opposition, reply, and declaration are stricken as filed

                                  15   in violation of the rules.

                                  16           Further, the parties in this and the related cases have taken liberties with the rules and are

                                  17   prone to excessive, unwarranted, and in this Court’s view, unauthorized briefing. Accordingly, it

                                  18   is HEREBY ORDERED that if a motion is filed, no party shall file supplemental briefing or it will

                                  19   be stricken automatically. Thus:

                                  20               1. Motions for leave shall be limited to one filing. No opposition or reply may be

                                  21                   filed. No supplemental briefing may be filing unless expressly ordered by the

                                  22                   Court.

                                  23               2. Administrative motions shall be limited to one motion and one opposition. No
                                                       reply may be filed. No supplemental briefing may be filing unless expressly
                                  24
                                                       ordered by the Court.
                                  25

                                  26

                                  27
                                               1
                                  28            Plaintiff’s motions to seal (Dkt. Nos. 79, 83) are GRANTED. The redactions concern
                                       terms in a confidential agreement that could be used to harm competitive standing. (Dkt. No. 80.)
                                                                                         2
                                          Case 4:20-cv-01523-YGR Document 55 Filed 04/22/21 Page 3 of 3




                                   1              3. Properly noticed motions shall be limited to one motion, one opposition, and one

                                   2                 reply. No supplemental briefing may be filing unless expressly ordered by the

                                   3                 Court. No motion for leave to file supplemental briefing or evidence may be filed.

                                   4   This Order shall apply to the related cases: 4:20-cv-01523, 4:20-cv-01525, 4:20-cv-01527, 4:20-

                                   5   cv-01530, 4:20-cv-01534. The clerk shall post a copy in each docket

                                   6          Failure to abide by this Order will result in appropriate sanctions.

                                   7          This Order terminates docket numbers 78, 79, and 83.

                                   8          IT IS SO ORDERED.

                                   9   Dated: April , 2021
                                                                                                  YVONNE GONZALEZ ROGERS
                                  10                                                         UNITED STATES DISTRICT COURT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
